     Case 2:20-cv-00190 Document 115 Filed 07/15/21 Page 1 of 3 PageID #: 2900


                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


LISA MARIE KERR,

                            Plaintiff,

v.                                               CIVIL ACTION NO. 2:20-cv-00190

SHANNON McKAY, et al.,

                            Defendants.



                                          ORDER


        Before this Court is Defendant West Virginia Department of Health and Human

Resources’s (“WVDHHR”) motion to strike Plaintiff Lisa Marie Kerr’s (“Plaintiff”)

affidavit filed in support of her responses opposing the defendants’ motions for summary

judgment. (ECF No. 105.) Defendants Shannon McKay and Lance Whaley seek to join

in WVDHHR’s motion. (ECF Nos. 108, 109.)

        WVDHHR argues that Plaintiff’s lengthy affidavit and its attached exhibits are an

attempt to circumvent the page limitation this Court has imposed on her response brief

in opposition to the defendants’ motions for summary judgment and that Plaintiff has

filed the affidavit without legal authority to do so.    (ECF No. 105 at 6–8.)      These

arguments are meritless. Plaintiff has clearly filed her affidavit to support her responses

opposing the defendants’ motions for summary judgment, which the affidavit directly

states and which WVDHHR seemingly acknowledges in its motion to strike. (ECF No.

93 at 1; see ECF No. 106 at 5–6.) Federal Rule of Civil Procedure 56(c)(1) and this Court’s

scheduling order (ECF No. 35 at 2) authorize—if not require—Plaintiff to file her own

affidavit to support her allegations.     Contrary to WVDHHR’s assertions, Plaintiff’s
  Case 2:20-cv-00190 Document 115 Filed 07/15/21 Page 2 of 3 PageID #: 2901


affidavit is not a “fugitive” or “standalone” document simply because it is not directly

attached to one of Plaintiff’s briefs in opposition to the defendants’ motions for summary

judgment.    Plaintiff filed three separate briefs—one in response to each defendant’s

motion—which she was entitled to do, and frankly it is more efficient for her to file the

affidavit once and reference it in her briefs, as she has done in this case, than for her to

file the affidavit and its numerous exhibits three times simply to attach it to each brief, as

WVDHHR would purportedly have her do. Put simply, WVDHHR’s arguments that

Plaintiff’s affidavit is unauthorized are not well-taken.

       However, WVDHHR’s contentions that the affidavit includes improper legal

conclusions and hearsay evidence fare better.        “An affidavit or declaration used to

support or oppose a motion must be made on personal knowledge, set out facts that would

be admissible in evidence, and show that the affiant or declarant is competent to testify

on the matters stated.”      Fed. R. Civ. P. 56(c)(4).   To that end, “summary judgment

affidavits cannot be conclusory or based upon hearsay.” Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996) (internal citations omitted) (interpreting Rule

56(c)(4) language when it was located at Rule 56(e) in prior version). To the extent any

of the statements in Plaintiff’s affidavit are impermissible legal conclusions, speculation,

hearsay, or otherwise inadmissible evidence, those statements will be properly

disregarded in considering the defendants’ motions for summary judgment. But the

affidavit is by and large Plaintiff’s personal narrative of her version of the facts in this

case, and the fact that some of its assertions are inappropriate does not merit striking the

affidavit in its entirety.   See id. (affirming district court’s decision to “str[ike] and

disregard[] only those portions it deemed inadmissible or improper”).               As such,

WVDHHR’s motion to strike (ECF No. 105) is DENIED.

                                              2
  Case 2:20-cv-00190 Document 115 Filed 07/15/21 Page 3 of 3 PageID #: 2902


      IT IS SO ORDERED.

      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                      ENTER:       July 15, 2021




                                         3
